DETAILED ACTION
This Office Action is in response to the submission filed on 07/14/2020.  Currently, claims 1-3 and 6-19 have been examined.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-8, 11-15, 18 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over (US-2015/0311342) by Lin et al (“Lin”) in view of (US-2003/0015758) by Taylor et al (“Taylor”) and further in view of (US-2019/0027479) by Wu et al (“Wu”).
Regarding claim 1, Lin discloses in FIG. 11A-H and related text, e.g., a method for forming a semiconductor device structure, comprising:
forming a fin structure (904) over a semiconductor substrate (902); 
forming a gate stack (930) over the fin structure; 

forming a dielectric layer (see par. 55; “second ILD layer”) over the epitaxial structure; 
forming an opening (see par. 55; “openings”) in the dielectric layer to expose the epitaxial structure; and 
applying a metal-containing material on the epitaxial structure, so that a portion of the epitaxial structure is transformed to form a metal-semiconductor compound region (par. 55 “silicide material is formed”; par. 24 lists various metal-containing materials for silicides that are used in the process of forming silicide; so, metal-containing material is applied, and metal-semiconductor compound is formed).

 Lin does not explicitly state while the epitaxial structure is heated.
Lin also does not teach “form a metal-semiconductor compound region while the metal-containing material is applied on the epitaxial structure being heated”.

Taylor discloses in FIG. 7 and related text, e.g., applying a metal-containing material (par. 28) on structure (28) while the structure is heated (par. 28; less than 400), so that a portion of the epitaxial structure is transformed to form a metal-semiconductor compound region (32).
Wu discloses in FIG. 1 and related text, e.g., two methods of forming silicide: 1) with silicide formed by heating during deposition; 2) with silicide formed by heating after deposition (par. 16).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Lin with “applying a metal-containing material on structure while the is heated, so that a portion of the epitaxial structure is transformed to form a metal-semiconductor compound region” as taught by Taylor and with “form a metal-semiconductor compound region while the metal-containing material is applied on the epitaxial structure being heated” as taught by Wu, since applying a known technique (technique of Taylor, providing details on how silicide layer is formed) to a known device ready for improvement (device/method of Lin is known; it is ready for improvement, since even though it teaches creating silicide, it lacks details of how it is done, such as temperatures, etc.) to yield predictable results (silicide layer is formed and results are predictable, since everything has to do with details on how to form silicide) is considered obvious to one of ordinary skill in the art (KSR International Co. v. Teleflex Inc., 550 U.S.-, 82 USPQ2d 1385), and as a matter of obvious design choice (Wu, in par. 16 makes it clear that if the silicide formed by heating during deposition then the sheet resistance will be higher (Wu makes it clear that this is normal/default method; it is a faster method); Wu, in the same par. 16 makes it clear that if the silicide is formed by heating after deposition, then the sheet resistance will be lower; it is a slower method; hence, depending on the needs of the particular design – whether higher or lower sheet resistance needed – the POSITA would choose the appropriate method; hence, both methods are explicitly taught and a benefits of both are made clear [Wingdings font/0xE0] faster processing time and higher sheet resistance; slower processing time and lower sheet resistance), respectively. 
When these specific teachings of Taylor are applied to method of Lin it will result in “epitaxial structure”, since Lin teaches that the layer to be silicided is an epitaxially grown.
Regarding claim 2, the combined method of Lin, Taylor and Wu disclose in cited figures and related text, e.g., wherein the metal-containing material is applied using a chemical vapor deposition process (see par. 28 of Taylor; “CVD”).
Regarding claim 3, the combined method of Lin, Taylor and Wu disclose in cited figures and related text, e.g., wherein the metal-containing material is applied using an atomic layer deposition process (see par. 28; “or other like”; as evidence that this includes ALD, see par. 23 of US-2017/0092502; at the very least, ALD is obvious in light of ‘502 reference explicit teachings).
Regarding claim 6, the combined method of Lin, Taylor and Wu disclose in cited figures and related text, e.g., wherein the epitaxial structure is heated to a temperature in a range from about 390 degrees C to about 440 degrees C (see par. 28).
Regarding claim 7, the combined method of Lin, Taylor and Wu disclose in cited figures and related text, e.g., further comprising forming a conductive structure in the opening (see par. 24 of Lin; “metal layer”; also “via”), wherein the conductive structure is electrically connected to the metal-semiconductor compound region (see par. 24).
Regarding claim 8, the combined method of Lin, Taylor and Wu disclose in cited figures and related text, e.g., wherein the metal-containing material is also applied on the sidewalls of the opening in the dielectric layer to form a metal layer on the sidewalls of the opening (see par. 55 of Lin; “metal material filling the remaining portions of the openings is formed”).
Regarding claim 11, the combined method of Lin, Taylor and Wu disclose in cited figures and related text, e.g., a method for forming a semiconductor device structure, comprising: forming an epitaxial structure over a semiconductor substrate (see claim 1); 
forming a dielectric layer over the epitaxial structure (see claim 1); 
partially removing the dielectric layer to form an opening exposing the epitaxial structure (see claim 1); and 
while the epitaxial structure is heated (see claim 1), wherein the metal-containing material reacts with the epitaxial structure to form a metal-semiconductor compound region (see claim 1).
Regarding claim 12, the combined method of Lin, Taylor and Wu disclose in cited figures and related text, e.g., further comprising keeping the epitaxial structure at a raised temperature while the metal-containing material is deposited (see claim 1).
Regarding claim 13, the combined method of Lin, Taylor and Wu disclose in cited figures and related text, e.g., wherein the raised temperature is in a range from about 390 degrees C to about 440 degrees C (see claim 6).
Regarding claim 14, the combined method of Lin, Taylor and Wu disclose in cited figures and related text, e.g., wherein the metal-containing material is a titanium-containing material (both Lin (par. 24) and Taylor (par. 28) teach it).
Regarding claim 15, the combined method of Lin, Taylor and Wu disclose in cited figures and related text, e.g., wherein the metal-containing material forms a metal layer over sidewalls of the opening (see claim 8).
Regarding claim 18, the combined method of Lin and Taylor disclose in cited figures and related text, e.g., a method for forming a semiconductor device structure, comprising:
forming an epitaxial structure over a semiconductor substrate (see claim 1); 
forming a dielectric layer over the semiconductor substrate to cover the epitaxial structure (see claim 1); 
partially removing the dielectric layer to form an opening exposing the epitaxial structure (see claim 1); and 
while the metal-containing material is applied on the epitaxial structure being kept at the raised temperature (see claim 1).
Regarding claim 19, the combined method of Lin, Taylor and Wu disclose in cited figures and related text, e.g., wherein the metal-containing material is deposited at a first temperature for a first time period (Taylor, per. 28; “less than 400”; “first time” of some sort is inherent) and deposited at a second temperature for a second time period, and the second temperature is higher than the first temperature (also par. 28; 400-800; “second time” of some sort is inherent).

Claims 9, 10, 16 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over (US-2015/0311342) by Lin et al (“Lin”) in view of (US-2003/0015758) by Taylor et al (“Taylor”) and in view of (US-2019/0027479) by Wu et al (“Wu”) as applied to claim(s) above, and further in view of (US-2013/017818) by Kim et al (“Kim”).
Regarding claim 9, Lin, Taylor and Wu disclose substantially the entire claimed structure as recited in claims 1, 7 & 8, except further comprising: transforming the metal layer into a barrier layer before the conductive contact is formed; and transforming an upper portion of the metal-semiconductor compound region into a protection region.
Kim discloses in FIG. 2L and related text, e.g., transforming the metal layer into a barrier layer (for example, see par. 22; “forming titanium nitride layer on the titanium layer”; par. 103; 
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the method of Lin, Taylor and Wu with “further comprising: transforming the metal layer into a barrier layer; and transforming an upper portion of the metal-semiconductor compound region into a protection region” as taught by Kim, in order to provide for anti-diffusion layer (see par. 99, for example).
When the teachings of Kim are applied to method of Lin, Taylor and Wu, it will result in “before the conductive contact is formed”, since Lin teaches formation of silicide and metal before the conductive contact is formed, therefore the process of “nitriding” has to happen beforehand too, as Kim teaches first forming layers, then nitriding, and only then forming additional layers for his device.
Regarding claim 10, the combined method of Lin, Taylor, Wu and Kim disclose in cited figures and related text, e.g., wherein the barrier layer and the barrier protection region are simultaneously formed by applying a nitrogen-containing plasma on the metal layer and the metal-semiconductor compound region (obvious/inherent in the combination of teachings [Wingdings font/0xE0] the process is plasma nitriding of Kim on the silicide and metal of Lin; hence, when plasma nitriding is done, it will hit both layers (since they are both exposed); resulting in “simultaneously formed”).
Regarding claim 16, the combined method of Lin, Taylor, Wu and Kim disclose in cited figures and related text, e.g., further comprising applying a nitrogen-containing plasma on the 
Regarding claim 17, the combined method of Lin, Taylor, Wu and Kim disclose in cited figures and related text, e.g., wherein the barrier layer comprises titanium and nitrogen (see rejection of claims 9 & 10), and the protection region comprises silicon, germanium, titanium, and nitrogen (regarding “titanium and nitrogen” see claims 9 & 10; regarding “silicon, germanium”, see for example par. 32 of Lin; together, all the materials are present in the resultant nitrided silicide).
Response to Arguments
Applicant’s arguments with respect to above claims have been considered but are moot because the arguments do not apply to the current rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Belousov whose telephone number is (571)-272-3167. The examiner can normally be reached on 10 am-4 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kim Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 
/Alexander Belousov/Patent Examiner, Art Unit 2894
02/13/2021

/KIMBERLY N RIZKALLAH/Supervisory Patent Examiner, Art Unit 2894